FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12830 BioTime, Inc. (Exact name of registrant as specified in its charter) California 94-3127919 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1301 Harbor Bay Parkway, Suite 100 Alameda, California 94502 (Address of principal executive offices) (510) 521-3390 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. TYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer T Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes T No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 50,868,932 common shares, no par value, as of August 7, 2012. PART 1FINANCIAL INFORMATION Statements made in this Report that are not historical facts may constitute forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those discussed. Such risks and uncertainties include but are not limited to those discussed in this report under Item 1 of the Notes to Financial Statements, and in BioTime's Annual Report on Form 10-K filed with the Securities and Exchange Commission. Words such as “expects,” “may,” “will,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” and similar expressions identify forward-looking statements. Item 1. Financial Statements BIOTIME, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2012 (unaudited) December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Inventory Prepaid expenses and other current assets Total current assets Equipment, net Deferred license and consulting fees Deposits Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Deferred grant income — Deferred license revenue, current portion Total current liabilities LONG-TERM LIABILITIES Deferred license revenue, net of current portion Deferred rent, net of current portion Other long term liabilities Total long-term liabilities Commitments and contingencies EQUITY Preferred Shares, no par value, authorized 1,000,000 shares; none issued Common shares, no par value, authorized 75,000,000 shares; 50,790,391 issued, and 49,504,217 outstanding at June 30, 2012 and 50,321,962 issued, and 49,035,788 outstanding at December 31, 2011 Contributed capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Treasury stock at cost:1,286,174 shares at June 30, 2012 and at December 31, 2011 ) ) Total shareholders' equity Non-controlling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to the condensed consolidated interim financial statements. 2 BIOTIME, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, REVENUES: License fees $ Royalties from product sales Grant income Sale of research products Total revenues Cost of sales ) Total revenues, net EXPENSES: Research and development ) General and administrative ) Total expenses ) Loss from operations ) OTHER INCOME/(EXPENSES): Interest income, net Other income/(expense), net ) ) Loss on sale of fixed assets ) — ) — Total other income/(expense), net ) ) NET LOSS ) Less: Net loss attributable to the noncontrolling interest NET LOSS ATTRIBUTABLE TO BIOTIME, INC. $ ) $ ) $ ) $ ) Foreign currency translation loss ) COMPREHENSIVE NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to the condensed consolidated interim financial statements. 3 BIOTIME, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2012 June 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss attributable to BioTime, Inc. $ ) $ ) Adjustments to reconcile net loss attributable to BioTime, Inc. to net cash used in operating activities: Depreciation expense Amortization of intangible asset Amortization of deferred license and royalty revenues ) ) Amortization of deferred consulting fees Amortization of deferred license fees Amortization of deferred rent ) Amortization of deferred grant income ) — Stock-based compensation Options:issued as independent director compensation Reduction in receivables from the reversal of revenues — Write off of security deposit ) — Write off of expired inventory — Loss on sale/write off of equipment — Net loss allocable to noncontrolling interest ) ) Changes in operating assets and liabilities: Accounts receivable, net ) ) Grant receivable — Inventory ) Prepaid expenses and other current assets Accounts payable and accrued liabilities ) Other long-term liabilities ) ) Deferred revenues — ) Deferred grant income — Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) Payment of license fee — ) Cash paid, net of cash acquired for assets — ) Cash acquired in connection with mergers Proceeds for the sale of equipment — Security deposit (paid)/received ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the exercise of stock options from employees Proceeds from the exercise of stock options from directors — Proceeds from the exercise of stock options from outside consultant — Proceeds from the exercise of warrants — Proceeds from the sale of common shares of subsidiary — Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) NET CHANGE IN CASH AND CASH EQUIVALENTS: ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH FINANCING AND INVESTING ACTIVITIES: Common shares issued in connection with the purchase of assets $ — $ Common shares issued as part of merger $ $ Common shares issued as part of acquisition $ — $ — Warrants issued as part of merger $ — $ See accompanying notes to the condensed consolidated interim financial statements. 4 BIOTIME, INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) 1. Organization, Basis of Presentation, and Summary of Select Significant Accounting Policies General– BioTime is a biotechnology company engaged in two areas of biomedical research and product development.BioTime has historically developed blood plasma volume expanders and related technology for use in surgery, emergency trauma treatment and other applications.BioTime's primary focus is in the field of regenerative medicine; specifically human embryonic stem (“hES”) cell and induced pluripotent stem (“iPS”) cell technology.Regenerative medicine refers to therapies based on stem cell technology that are designed to rebuild cell and tissue function lost due to degenerative disease or injury.hES and iPS cells provide a means of manufacturing every cell type in the human body and therefore show considerable promise for the development of a number of new therapeutic products.BioTime plans to develop stem cell products for research and therapeutic use through its subsidiaries.OncoCyte Corporation (“OncoCyte”) is developing products and technologies to diagnose and treat cancer.ES Cell International Pte. Ltd. (“ESI”), a Singapore private limited company, develops and sells hES products for research use.BioTime Asia, Limited (“BioTime Asia”), a Hong Kong company, sells products for research use and may develop therapies to treat cancer, neurological, and orthopedic diseases.OrthoCyte Corporation (“OrthoCyte”) is developing therapies to treat orthopedic disorders, diseases and injuries.ReCyte Therapeutics, Inc., formerly known as Embryome Sciences, Inc. (“ReCyte Therapeutics”), is developing therapies to treat vascular and blood diseases and disorders.Cell Cure Neurosciences Ltd. (“Cell Cure Neurosciences”), is an Israel-based biotechnology company focused on developing stem cell-based therapies for retinal and neurological disorders, including the development of retinal pigment epithelial cells for the treatment of macular degeneration, and treatments for multiple sclerosis.LifeMap Sciences, Inc. (“LifeMap”) markets GeneCards®, the leading human gene database, and is developing an integrated database suite to complement GeneCards®that will also include the LifeMap™ database of embryonic development, stem cell research and regenerative medicine, and MalaCards, the human disease database.LifeMap will also market BioTime research productsand PanDaTox, a database that can be used to identify genes and intergenic regions that are unclonable in E. coli, to aid in the discovery of new antibiotics and biotechnologically beneficial functional genes.LifeMap plans to commence research into the identification and development of novel cell lines for therapeutic products, including research on ACTCellerate™ human embryonic progenitor cell lines (“hEPC lines”) using the LifeMap proprietary discovery platform, with the goal of identifying those hEPC lines that have greatest potential for use in the development of cell-based therapies for degenerative diseases. BioTime is focusing a portion of its efforts in the field of regenerative medicine on the development and sale of advanced human stem cell products and technology that can be used by researchers at universities and other institutions, at companies in the bioscience and biopharmaceutical industries, and at other companies that provide research products to companies in those industries.Products for the research market generally can be sold without regulatory (FDA) approval, and are therefore relatively near-term business opportunities when compared to therapeutic products. BioTime’s operating revenues have been derived primarily from royalties and licensing fees related to the sale of its plasma volume expander product, Hextend®.BioTime began to make its first stem cell research products available during 2008, but has not yet generated significant revenues from the sale of those products.BioTime’s ability to generate substantial operating revenue in the near term depends upon its success in developing and marketing or licensing its plasma volume expanders and stem cell products and technology for medical and research use.On April 29, 2009, the California Institute of Regenerative Medicine (“CIRM”) awarded BioTime a $4,721,706 grant for a stem cell research project related to its ACTCellerate™ technology.The CIRM grant covers the period of September 1, 2009 through August 31, 2012 and is paid in quarterly installments.BioTime received $392,665 and $785,330 during the three and six months ended June 30, 2012 and in 2011.Grant revenues for the three and six months ended June 30, 2012 also include $236,680 and $246,249 received by Cell Cure Neurosciences. The unaudited condensed consolidated interim balance sheet as of June 30, 2012, the unaudited condensed consolidated interim statements of operations and comprehensive loss for the three and six months ended June 30, 2012 and 2011, and the unaudited condensed consolidated interim statements of cash flows for the six months ended June 30, 2012 and 2011 have been prepared by BioTime’s management in accordance with the instructions from the Form 10-Q and Regulation S-X.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at June 30, 2012 have been made.The condensed consolidated balance sheet as of December 31, 2011 is derived from the Company’s annual audited financial statements as of that date.The results of operations for the three and six months ended June 30, 2012 are not necessarily indicative of the operating results anticipated for the full year of 2012. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted as permitted by regulations of the Securities and Exchange Commission (“SEC”) except for the condensed consolidated balance sheet as of December 31, 2011, which was derived from audited financial statements.Certain previously furnished amounts have been reclassified to conform with presentations made during the current periods.It is suggested that these condensed consolidated interim financial statements be read in conjunction with the annual audited condensed consolidated financial statements and notes thereto included in BioTime’s Form 10-K for the year ended December 31, 2011. 5 Principles of consolidation – BioTime’s condensed consolidated financial statements include the accounts of its subsidiaries.The following table reflects BioTime’s ownership of the outstanding shares of its subsidiaries. Subsidiary BioTime Ownership Country ReCyte Therapeutics, Inc. (formerly Embryome Sciences, Inc.) 95.15% USA OncoCyte Corporation 75.3% USA OrthoCyte Corporation 100% USA ES Cell International Pte. Ltd. 100% Singapore BioTime Asia, Limited 81% Hong Kong Cell Cure Neurosciences Ltd. 53.6% Israel LifeMap Sciences, Inc. 86.3% USA LifeMap Sciences, Ltd. Israel (1) LifeMap Sciences, Ltd. is a wholly-owned subsidiary of LifeMap Sciences, Inc. All material intercompany accounts and transactions have been eliminated in consolidation.As of June 30, 2012 and as of December 31, 2011, we consolidated ReCyte Therapeutics, OncoCyte, BioTime Asia, Cell Cure Neurosciences, LifeMap Sciences, Inc., and LifeMap Sciences, Ltd. as we have the ability to control their operating and financial decisions and policies through our ownership, and we reflect the noncontrolling interest as a separate element of equity on our condensed consolidated balance sheet. Certain significant risks and uncertainties - BioTime’s operations are subject to a number of factors that can affect its operating results and financial condition.Such factors include but are not limited to, the following: the results of clinical trials of BioTime’s pharmaceutical products and medical devices; BioTime’s ability to obtain FDA and foreign regulatory approval to market its pharmaceutical and medical device products; BioTime’s ability to develop new stem cell research products and technologies; competition from products manufactured and sold or being developed by other companies; the price and demand for BioTime products; BioTime’s ability to obtain additional financing and the terms of any such financing that may be obtained; BioTime’s ability to negotiate favorable licensing or other manufacturing and marketing agreements for its products; the availability of ingredients used in BioTime’s products; and the availability of reimbursement for the cost of BioTime’s pharmaceutical products and medical devices (and related treatment) from government health administration authorities, private health coverage insurers, and other organizations. Use of estimates – The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue recognition – BioTime complies with SEC Staff Accounting Bulletin guidance on revenue recognition.Royalty revenues consist of product royalty payments.License fee revenues consist of fees under license agreements and are recognized when earned and reasonably estimable and also include subscription and advertising revenue from our online databases based upon respective subscription or advertising periods.BioTime recognizes revenue in the quarter in which the royalty reports are received, rather than the quarter in which the sales took place.When BioTime is entitled to receive up-front nonrefundable licensing or similar fees pursuant to agreements under which BioTime has no continuing performance obligations, the fees are recognized as revenues when collection is reasonably assured.When BioTime receives up-front nonrefundable licensing or similar fees pursuant to agreements under which BioTime does have continuing performance obligations, the fees are deferred and amortized ratably over the performance period.If the performance period cannot be reasonably estimated, BioTime amortizes nonrefundable fees over the life of the contract until such time that the performance period can be more reasonably estimated.Milestone payments, if any, related to scientific or technical achievements are recognized in income when the milestone is accomplished if (a) substantive effort was required to achieve the milestone, (b) the amount of the milestone payment appears reasonably commensurate with the effort expended, and (c) collection of the payment is reasonably assured. Grant income and the sale of research products are recognized as revenue when earned.Revenues from the sale of research products are primarily derived from the sale of hydrogels and stem cell products. Cash and cash equivalents – BioTime considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Accounts receivable and allowance for doubtful accounts - Trade accounts receivable and grants receivable are presented in the prepaid expenses and other current assets line item of the consolidated balance sheet.Total trade receivables amounted to $574,000 and $353,000 and grants receivable amounted to $120,000 and $630,000 as of June 30, 2012 and December 31, 2011, respectively.Some of these amounts are deemed uncollectible; as such BioTime recognized allowance for doubtful accounts in the amount of $100,000 as of June 30, 2012 and December 31, 2011.BioTime evaluates the collectability of its receivables based on a variety of factors, including the length of time receivables are past due and significant one-time events and historical experience.An additional reserve for individual accounts will be recorded if BioTime becomes aware of a customer’s inability to meet its financial obligations, such as in the case of bankruptcy filings or deterioration in the customer’s operating results or financial position.If circumstances related to customers change, estimates of the recoverability of receivables would be further adjusted. 6 Concentrations of credit risk – Financial instruments that potentially subject BioTime to significant concentrations of credit risk consist primarily of cash and cash equivalents.BioTime limits the amount of credit exposure of cash balances by maintaining its accounts in high credit quality financial institutions.Cash equivalent deposits with financial institutions may occasionally exceed the limits of insurance on bank deposits; however, BioTime has not experienced any losses on such accounts. Equipment – Equipment is stated at cost.Equipment is being depreciated using the straight-line method over a period of 36 to 120 months.See Note 3. Inventory – Inventories are stated at the lower of cost or market.Cost, which includes amounts related to materials, labor, and overhead, is determined in a manner which approximates the first-in, first-out (“FIFO”) method. Treasury stock – BioTime accounts for BioTime common shares issued to subsidiaries for future potential working capital needs as treasury stock on the consolidated balance sheet.BioTime has the intent and ability to register any unregistered shares to support the marketability of the shares. Cost of Sales – BioTime accounts for the cost of research products acquired for sale and any royalties paid as a result of any revenues in accordance with the terms of the respective licensing agreements as cost of sales on the consolidated statement of operations. Patent costs– Costs associated with obtaining patents on products or technology developed are expensed as general and administrative expenses when incurred.This accounting is in compliance with guidance promulgated by the Financial Accounting Standards Board (the “FASB”) regarding goodwill and other intangible assets. Reclassification – Certain prior year amounts have been reclassified to conform to the current year presentation. Research and development – BioTime complies with FASB requirements governing accounting for research and development costs.Research and development costs are expensed when incurred, and consist principally of salaries, payroll taxes, consulting fees, research and laboratory fees, and license fees paid to acquire patents or licenses to use patents and other technology from third parties. Foreign currency translation gain/(loss) and Comprehensive loss - In countries in which BioTime operates, and the functional currency is other than the U.S. dollar, assets and liabilities are translated using published exchange rates in effect at the consolidated balance sheet date.Revenues and expenses and cash flows are translated using an approximate weighted average exchange rate for the period.Resulting translation adjustments are recorded as a component of accumulated other comprehensive income on the consolidated balance sheet.For the six months ended June 30, 2012 and 2011, comprehensive loss includes loss of $58,859 and $1,598,542, respectively which is entirely from foreign currency translation.For the six months ended June 30, 2012 and 2011, foreign currency transaction gain and loss amounted to $5,308 and $163,364, respectively. Income taxes– BioTime accounts for income taxes in accordance with the accounting principles generally accepted in the United States of America (“GAAP”) requirements, which prescribe the use of the asset and liability method, whereby deferred tax asset or liability account balances are calculated at the balance sheet date using current tax laws and rates in effect.Valuation allowances are established when necessary to reduce deferred tax assets when it is more likely than not that a portion or all of the deferred tax assets will not be realized.The FASB guidance also prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than-not sustainable upon examination by taxing authorities.BioTime recognizes accrued interest and penalties related to unrecognized tax benefits as income tax expense.No amounts were accrued for the payment of interest and penalties as of June 30, 2012 and December 31, 2011.Management is currently unaware of any tax issues under review. Stock-based compensation– BioTime adopted accounting standards governing share-based payments, which require the measurement and recognition of compensation expense for all share-based payment awards made to directors and employees, including employee stock options, based on estimated fair values.In March 2005, the SEC issued additional guidelines which provide supplemental implementation guidance for valuation of share-based payments.BioTime has applied the provisions of this guidance in such valuations as well.Consistent with those guidelines, BioTime utilizes the Black-Scholes Merton option pricing model.BioTime's determination of fair value of share-based payment awards on the date of grant using that option-pricing model is affected by BioTime's stock price as well as by assumptions regarding a number of highly complex and subjective variables.These variables include, but are not limited to, BioTime's expected stock price volatility over the term of the awards, and actual and projected employee stock option exercise behaviors.The expected term of options granted is derived from historical data on employee exercises and post-vesting employment termination behavior.The risk-free rate is based on the U.S. Treasury rates in effect during the corresponding period of grant.Although the fair value of employee stock options is determined in accordance with recent FASB guidance, changes in the subjective assumptions can materially affect the estimated value.In management's opinion, the existing valuation models, including Black-Scholes Merton, may not provide an accurate measure of the fair value of BioTime's employee stock options because the option-pricing model value may not be indicative of the fair value that would be established in a willing buyer/willing seller market transaction. 7 Impairment of long-lived assets – BioTime’s long-lived assets, including intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable.If an impairment indicator is present, BioTime will evaluate recoverability by a comparison of the carrying amount of the assets to future undiscounted net cash flows expected to be generated by the assets.If the assets are impaired, the impairment will be recognized is measured by the amount by which the carrying amount exceeds the estimated fair value of the assets. Deferred license and consulting fees – Deferred license and consulting fees consist of the value of warrants issued to third parties for services and to the minority shareholder in BioTime Asia for consulting services, and deferred license fees paid to acquire rights to use the proprietary technologies of third parties.The value of the warrants is being amortized over the period the services are being provided, and the license fees are being amortized over the estimated useful lives of the licensed technologies or licensed research products.See Note 6. Loss per share – Basic net loss per share is computed by dividing net loss attributable to BioTime, Inc. by the weighted-average number of common shares outstanding for the period.Diluted net loss per share reflects the weighted-average number of common shares outstanding plus the potential effect of dilutive securities or contracts which are convertible to common shares, such as options and warrants (using the treasury stock method) and shares issuable in future periods, except in cases where the effect would be anti-dilutive.Diluted loss per share for the three and six months ended June 30, 2012 and 2011 excludes any effect from 3,433,802 options and 636,613 warrants, and 3,130,480 options and 639,513 warrants, respectively, as the inclusion of those options and warrants would be antidilutive. Fair value of financial instruments – The fair value of BioTime’s assets and liabilities, which qualify as financial instruments under FASB guidance regarding disclosures about fair value of financial instruments, approximate the carrying amounts presented in the accompanying consolidated balance sheets. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (ASC Topic 220):Presentation of Comprehensive Income, (“ASU 2011-05”) which amends current comprehensive income guidance.This accounting update eliminates the option to present the components of other comprehensive income as part of the statement of shareholders’ equity.Instead, BioTime must report comprehensive income in either a single continuous statement of comprehensive income which contains two sections, net income and other comprehensive income, or in two separate but consecutive statements.ASU 2011-05 became effective for public companies during the interim and annual periods beginning after December 15, 2011 with early adoption permitted.The adoption of ASU 2011-05 does not have a material impact on its consolidated results of operation and financial condition. 2. Inventory At June 30, 2012, BioTime, held $41,068 of inventory of finished products on-site at its corporate headquarters in Alameda, California.At that same date $13,950 of inventory of finished products was held by a third party on consignment.At December 31, 2011, BioTime held $37,096 of inventory of finished products at its corporate headquarters and $14,078 of inventory of finished products was held by a third party on consignment. 3. Equipment At June 30, 2012 and December 31, 2011, equipment, furniture and fixtures were comprised of the following: June 30, 2012 (unaudited) December 31, Equipment, furniture and fixtures $ $ Accumulated depreciation (709,551 ) ) Equipment, net $ $ Depreciation expense amounted to $183,981 and $ 128,215 for the six months ended June 30, 2012 and 2011, respectively.The difference between the depreciation expense recognized in the condensed consolidated statement of operations and the increase in accumulated depreciation of $157,240 per the condensed consolidated balance sheet is partially attributed to the write off of $20,906 of fully depreciated assets offset by foreign currency rates. 8 4. Intangible assets At June 30, 2012 and December 31, 2011, intangible assets and intangible assets net of amortization were comprised of the following: June 30, 2012 (unaudited) December 31, Intangible assets $ $ Accumulated amortization (3,933,403 ) (2,809,972 ) Intangible assets, net $ $ BioTime amortizes its intangible assets over an estimated period of 10 years on a straight line basis.BioTime recognized $1,123,431 and $1,041,520 in amortization expense of intangible assets during the six months ended June 30, 2012 and 2011, respectively. 5. Accounts Payable and Accrued Liabilities At June 30, 2012 and December 31, 2011, accounts payable and accrued liabilities consisted of the following: June 30, 2012 (unaudited) December 31, Accounts payable $ $ Accrued bonuses — Other accrued liabilities $ $ The increase in other accrued liabilities is largely attributed to higher accrual of $286,000 for estimated expenses incurred but not yet billed as of June 30, 2012 compared to December 31, 2011 and further attributed to $280,000 distributable to former XenneX, Inc.shareholders assumed as part of the mergerof XenneX into LifeMap duringMay 2012. 6. Royalty Obligation and Deferred License Fees BioTime amortizes deferred license fees over the estimated useful lives of the licensed technologies or licensed research products.BioTime is applying a 10 year estimated useful life to the technologies and products that it is currently licensing.The estimation of the useful life of any technology or product involves a significant degree of inherent uncertainty, since the outcome of research and development or the commercial life of a new product cannot be known with certainty at the time that the right to use the technology or product is acquired.BioTime will review its amortization schedules for impairments that might occur earlier than the original expected useful lives. On January 3, 2008, BioTime entered into a Commercial License and Option Agreement with Wisconsin Alumni Research Foundation (“WARF”).The WARF license permits BioTime to use certain patented and patent pending technology belonging to WARF, as well as certain stem cell materials, for research and development purposes, and for the production and marketing of products used as research tools, including in drug discovery and development.BioTime or ReCyte Therapeutics will pay WARF royalties on the sale of products and services using the technology or stem cells licensed from WARF.The royalty will range from 2% to 4%, depending on the kind of products sold.The royalty rate is subject to certain reductions if BioTime also becomes obligated to pay royalties to a third party in order to sell a product.BioTime paid licensing fees, totaling $295,000 in cash and BioTime stock, and reimbursed WARF for certain costs associated with preparing, filing, and maintaining the licensed patents.In addition, BioTime pays WARF $25,000 annually as a license maintenance fee.The licensing fees less the amortized portion were included in deferred license fees in BioTime’s condensed consolidated balance sheet as of June 30, 2012 and December 31, 2011. On June 24, 2008, BioTime, along with its subsidiary, ReCyte Therapeutics, entered into a Product Production and Distribution Agreement with Lifeline Cell Technology, LLC for the production and marketing of human embryonic progenitor cells (“hEPC”) or hEPC lines, and products derived from those hEPCs.The products developed under the agreement with Lifeline will be produced and sold for research purposes such as drug discovery and drug development uses.ReCyte Therapeutics paid Lifeline $250,000, included in the advanced license fee and other fees, to facilitate their product production and marketing efforts.BioTime will be entitled to recover that amount from the share of product sale proceeds that otherwise would have been allocated to Lifeline. On July 10, 2008, ReCyte Therapeutics entered into a License Agreement with Advanced Cell Technology, Inc. (“ACT”), under which ReCyte Therapeutics acquired exclusive worldwide rights to use ACT’s “ACTCellerate” technology for methods to accelerate the isolation of novel cell strains from pluripotent stem cells.ReCyte Therapeutics paid ACT a $250,000 license fee and will pay an 8% royalty on sales of products, services, and processes that utilize the licensed technology.Once a total of $1,000,000 of royalties has been paid, no further royalties will be due.The license will expire in twenty years or upon the expiration of the last to expire of the licensed patents, whichever is later. The $250,000 license fee less the amortized portion is included in deferred license fees in BioTime’s condensed consolidated balance sheet as of June 30, 2012 and December 31, 2011. 9 On August 15, 2008, ReCyte Therapeutics entered into a License Agreement and a Sublicense Agreement with ACT under which ReCyte Therapeutics acquired world-wide rights to use an array of ACT technology (the “ACT License”) and technology licensed by ACT from affiliates of Kirin Pharma Company, Limited (the “Kirin Sublicense”).The ACT License and Kirin Sublicense permit the commercialization of products in human therapeutic and diagnostic product markets. The technology licensed by ReCyte Therapeutics covers methods to transform cells of the human body, such as skin cells, into an embryonic state in which the cells will be pluripotent.Under the ACT License, ReCyte Therapeutics paid ACT a $200,000 license fee and will pay a 5% royalty on sales of products, services, and processes that utilize the licensed ACT technology, and 20% of any fees or other payments (other than equity investments, research and development costs, loans and royalties) received by ReCyte Therapeutics from sublicensing the ACT technology to third parties.Once a total of $600,000 of royalties has been paid, no further royalties will be due.The license will expire in twenty years or upon the expiration of the last-to-expire of the licensed patents, whichever is later.The $200,000 license fee payment less the amortized portion is included in deferred license fees in BioTime’s condensed consolidated balance sheet as of June 30, 2012 and December 31, 2011. Under the Kirin Sublicense, ReCyte Therapeutics has paid ACT a $50,000 license fee and will pay a 3.5% royalty on sales of products, services, and processes that utilize the licensed ACT technology, and 20% of any fees or other payments (other than equity investments, research and development costs, loans and royalties) received by ReCyte Therapeutics from sublicensing the Kirin Technology to third parties.ReCyte Therapeutics will also pay to ACT or to an affiliate of Kirin Pharma Company, Limited (“Kirin”), annually, the amount, if any, by which royalties payable by ACT under its license agreement with Kirin are less than the $50,000 annual minimum royalty due.Those payments by ReCyte Therapeutics will be credited against other royalties payable to ACT under the Kirin Sublicense.The license will expire upon the expiration of the last to expire of the licensed patents, or May 9, 2016 if no patents are issued.The $50,000 license fee payment less the amortized portion is included in deferred license fees in BioTime’s condensed consolidated balance sheet as of June 30, 2012 and December 31, 2011. On February 29, 2009, ReCyte Therapeutics entered into a Stem Cell Agreement with Reproductive Genetics Institute (“RGI”).In partial consideration of the rights and licenses granted to ReCyte Therapeutics by RGI, BioTime issued to RGI 32,259 common shares, having a market value of $50,000 on the effective date of the Stem Cell Agreement.This $50,000 payment less the amortized portion is included in deferred license fees in BioTime’s condensed consolidated balance sheet as of June 30, 2012 and December 31, 2011. Through BioTime’s acquisition of the assets of Cell Targeting, Inc. during March 2011, BioTime acquired a royalty-bearing, exclusive, worldwide license from the Sanford-Burnham Medical Research Institute (“SBMRI”) to use certain patents pertaining to homing peptides for preclinical research investigations of cell therapy treatments, and to enhance cell therapy products for the treatment and prevention of disease and injury in conjunction with BioTime’s own proprietary technology or that of a third party.BioTime assigned the SBMRI license to OncoCyte during July 2011.OncoCyte will pay SBMRI a royalty of 4% on the sale of pharmaceutical products, and 10% on the sale of any research-use products that OncoCyte develops using or incorporating the licensed technology; and 20% of any payments OncoCyte receives for sublicensing the patents to third parties.The royalties payable to SBMRI may be reduced by 50% if royalties or other fees must be paid to third parties in connection with the sale of any products.An annual license maintenance fee is payable each year during the term of the license, and after commercial sales of royalty bearing products commence, the annual fee will be credited towards OncoCyte's royalty payment obligations for the applicable year.OncoCyte will reimburse SBMRI for 25% of the costs incurred in filing, prosecuting, and maintaining patent protection, subject to OncoCyte’s approval of the costs.OncoCyte incurred no royalty expenses during the year. Cell Cure Neurosciences has entered into an Amended and Restated Research and License Agreement with Hadasit Medical Research Services and Development, Ltd. (“Hadasit”) under which Cell Cure Neurosciences received an exclusive license to use certain of Hadasit’s patented technologies for the development and commercialization for hES cell-derived cell replacement therapies for retinal degenerative diseases.Cell Cure Neurosciences paid Hadasit 249,058 New Israeli Shekels as a reimbursement for patent expenses incurred by Hadasit, and pays Hadasit quarterly fees for research and product development services under a related Product Development Agreement. If Teva Pharmaceutical Industries Ltd. (“Teva”) exercises its option to license OpRegen™ or OpRegen-Plus™ under the terms of a Research and Exclusive License Option Agreement (the “Teva License Option Agreement”), Cell Cure Neurosciences will pay Hadasit 30% of all payments made by Teva to Cell Cure Neurosciences, other than payments for research, reimbursements of patent expenses, loans or equity investments. If Teva does not exercise its option and Cell Cure Neurosciences instead commercializes OpRegen™ or OpRegen-Plus™ itself or sublicenses the Hadasit patents to a third party for the completion of development or commercialization of OpRegen™ or OpRegen-Plus™, Cell Cure Neurosciences will pay Hadasit a 5% royalty on sales of products that utilize the licensed technology.Cell Cure Neurosciences will also pay sublicensing fees ranging from 10% to 30% of any payments Cell Cure Neurosciences receives from sublicensing the Hadasit patents to companies other than Teva.Commencing in January 2017, Hadasit will be entitled to receive an annual minimum royalty payment of $100,000 that will be credited toward the payment of royalties and sublicense fees otherwise payable to Hadasit during the calendar year.If Cell Cure Neurosciences or a sublicensee other than Teva paid royalties during the previous year, Cell Cure Neurosciences may defer making the minimum royalty payment until December and will be obligated to make the minimum annual payment to the extent that royalties and sublicensing fee payments made during that year are less than $100,000. 10 If Teva does not exercise its option under the Teva License Option Agreement and instead Cell Cure Neurosciences or a sublicensee other than Teva conducts clinical trials of OpRegen™ or OpRegen-Plus™, Hadasit will be entitled to receive certain payments from Cell Cure Neurosciences upon the first attainment of certain clinical trial milestones in the process of seeking regulatory approval to market a product developed by Cell Cure Neurosciences using the licensed patents.Hadasit will receive $250,000 upon the enrollment of patients in the first Phase I clinical trial, $250,000 upon the submission of Phase II clinical trial data to a regulatory agency as part of the approval process, and $1 million upon the enrollment of the first patient in the first Phase III clinical trial. BioTime acquired a license from the University of Utah to use certain patents in the production and sale of certain hydrogel products.Under the License Agreement, BioTime will pay a 3% royalty on sales of products and services performed that utilize the licensed patents.Commencing in 2013, BioTime will be obligated to pay minimum royalties to the extent that actual royalties on products sales and services utilizing the patents are less than the minimum royalty amount.The minimum royalty amounts are $15,000 in 2013, $22,500 in 2014, and $30,000 each year thereafter during the term of the License Agreement.BioTime shall also pay the University of Utah 30% of any sublicense fees or royalties received under any sublicense of the licensed patents. BioTime will pay the University of Utah $5,000 upon the issuance of each of the first five licensed patents issued in the U.S., subject to reduction to $2,500 for any patent that the University has licensed to two or more other licensees for different uses.BioTime will also pay a $225,000 milestone fee within six months after the first sale of a “tissue engineered product” that utilizes a licensed patent.A tissue engineered product is defined as living human tissues or cells on a polymer platform, created at a place other than the point-of-care facility, for transplantation into a human patient. On August 23, 2011, BioTime entered into a License Agreement with Cornell University for the worldwide development and commercialization of technology for the differentiation of human embryonic stem cells into vascular endothelial cells. Cornell will be entitled to receive a nominal initial license fee and nominal annual license maintenance fees.The obligation to pay annual license maintenance fees will end when the first human therapeutic products developed under the license is sold.BioTime will pay Cornell a milestone payment upon the achievement of a research product sale milestone amount, and will make milestone payments upon the attainment of certain FDA approval milestones for therapeutic products developed under the license, including (i) the first Phase II clinical trial dosing of a human therapeutic product, (ii) the first Phase III clinical trial dosing of a human therapeutic product; (iii) FDA approval of the first human therapeutic product for age-related vascular disease; and (iv) FDA approval of the first human therapeutic product for cancer. BioTime will pay Cornell royalties on the sale of products and services using the license, and will share with Cornell a portion of any cash payments, other than royalties, that BioTime receives for the grant of sublicenses to non-affiliates.The potential royalty percentage rates to be paid to Cornell will be in the low to mid-single digit range depending on the product.BioTime will also reimburse Cornell for costs related to the patent applications and any patents that may issue that are covered by the license. In conjunction with the License Agreement, BioTime also entered into a Sponsored Research Agreement under which scientists at Weill Cornell Medical College will engage in certain research for BioTime over a three year period beginning August 2011. In December, 2011, BioTime entered into two agreements with USCN Life Science, Inc. (USCN), a Chinese company.One agreement is a License Option Agreement that grants BioTime the right, but not the obligation, to license from USCN certain technology and any related patents that may issue, and certain hybridoma cell lines for the purpose of deriving new products and technologies for use in diagnostic procedures and in therapeutics for the treatment of disease, as well as for products intended for research use only. The other Agreement BioTime entered into with USCN is an assay kit Supply Agreement under which BioTime will purchase a wide array of assay kits designed for enzyme-linked immunosorbent assay (ELISA) and chemiluminescent immuno assay (CLIA) directed to the stem cell research community and for research use only. In January 2012, BioTime entered into a License Agreement and a Sponsored Research Agreement with The Wistar Institute in Philadelphia, PA through which it obtained an exclusive license to use technology related to a gene called SP100.The Wistar Institute will be entitled to receive an initial license fee, annual license maintenance fees, royalties based on the sale of any products BioTime or its subsidiaries may develop and sell using the licensed technology, sublicense fees if it sublicenses the technology to third parties, and a milestone payment upon the attainment of the initial approval of the FDA or other foreign regulatory agency for the marketing of the first product that utilizes the licensed technology.BioTime also agreed to fund research at The Wistar Institute to advance the technology, and we will receive certain rights to negotiate additional licenses for any technologies invented as a result of the research. 11 During May 2012, LifeMap acquired exclusive, world-wide rights to market the searchable, integrated, databases GeneCards,®PanDaTox, and MalaCards under licenses from Yeda Research and Development Company Ltd (“Yeda”), the Technology Transfer Company of the Weizmann Institute of Science in Israel.LifeMap will pay Yeda a portion of the gross revenues received from subscriptions to use the licensed databases and from advertising on the databases, which will be allocated between Yeda as royalties and the Weismann Institute of Sciences as payments for research and development services. Cell Cure Neurosciences has received research and development grants from the Office of the Chief Scientist (“OCS”) of Israel.Under the terms of those grants, Cell Cure Neurosciences will pay royalties to the OCS on revenues received from products developed with grant funds, until the total royalties paid total the amount of the grants plus interest at a LIBOR-based interest rate.The applicable royalty rate is 3.5%. 7. Equity Warrants BioTime has issued warrants to purchase its common shares as payments for services and in connection to certain business acquisitions.At June 30, 2012, 636,613 warrants to purchase common shares with a weighted average exercise price of $9.12 and a weighted average remaining contractual life of 1.19 years were outstanding. Preferred Shares BioTime is authorized to issue 1,000,000 shares of preferred stock.The preferred shares may be issued in one or more series as the board of directors may by resolution determine.The board of directors is authorized to fix the number of shares of any series of preferred shares and to determine or alter the rights, references, privileges, and restrictions granted to or imposed on the preferred shares as a class, or upon any wholly unissued series of any preferred shares.The board of directors may, by resolution, increase or decrease (but not below the number of shares of such series then outstanding) the number of shares of any series of preferred shares subsequent to the issue of shares of that series. As of June 30, 2012 BioTime has no issued and outstanding preferred shares. Common Shares BioTime is authorized to issue 75,000,000 common shares with no par value.As of June 30, 2012, BioTime had issued and outstanding 50,790,391 common shares. During the three and six months ended June 30, 2012, no options or warrants were exercised. During the six months ended June 30, 2012 and 2011, BioTime recognized stock-based compensation expenses of $929,257 and $846,273, respectively, due to stock options granted to employees and directors.During the six months ended June 30, 2012 and 2011, BioTime granted 130,000 and 96,593 options, respectively, under its 2002 Stock Option Plan. 12 8. Merger with XenneX, Inc. On May 18, 2012, BioTime completed the acquisition of XenneX, Inc. (“XenneX”) through a merger of XenneX into LifeMap.Through the merger, XenneX stockholders received, in the aggregate, 1,362,589 shares of LifeMap common stock, which represented approximately 13.7% of the LifeMap common stock outstanding upon the closing of the transaction.XenneX shareholders also received approximately 448,429 BioTime common shares as part of the transaction.Through the merger, LifeMap acquired all of XenneX's assets, including cash, accounts receivables, prepaid assets, licenses, and assumed XenneX’s obligations, which at May 18, 2012 totaled approximately $572,826 and primarily consisted of trade payables, deferred subscription revenues, and distributions due to former XenneX shareholders. The merger is being accounted for under the acquisition method of accounting.In accordance with ASC 805, the total purchase consideration is allocated to the net tangible and identifiable intangible assets acquired and liabilities assumed based on their estimated fair values as of May 18, 2012.BioTime amortizes intangibles over their useful lives, which BioTime estimates to be 10 years.In accordance with ASC 805, BioTime does not amortize goodwill.The purchase price was allocated using the information currently available, and may be adjusted after obtaining more information regarding, among other things, asset valuations, liabilities assumed, and revisions of preliminary estimates. The total purchase price of $4,187,215 is being allocated as indicated: Components of the purchase price: BioTime common shares $ LifeMap common shares Total purchase price $ Preliminary allocation of purchase price: Assets acquired and liabilities assumed: Cash $ Other current assets Intangible assets Current liabilities ) Cash distributableto sellers ) Net assets acquired $ The fair value of the BioTime shares issued was $4.02, the closing price as reported on the NYSE Amex on May 18, 2012, the date the merger was finalized.The fair value of the LifeMap shares issued was $1.75 as determined by negotiation between BioTime, LifeMap and XenneX and its stockholders and is consistent with an internal valuation analysis completed by BioTime. 9. Unaudited Pro Forma Interim Financial Information – Six Months Ended June 30, 2012 and 2011 The following unaudited pro forma information gives effect to the acquisition of Cell Targeting Inc., Glycosan BioSystems, Inc. (which occurred in 2011),and XenneX as if the acquisition took place on January 1, 2011.The pro forma information does not necessarily reflect the results of operations that would have occurred had the entities been a single company during the periods presented. Six Months Ended June 30, (Unaudited) (Unaudited) Revenues $ $ Net loss available to common shareholders $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) 13 10. Subsequent Events Subsequent events – These condensed consolidated financial statements were approved by management and the Board of Directors, and were issued on August 7, 2012.Subsequent events have been evaluated through that date. On July 24, 2012, LifeMap entered into a Share Exchange and Contribution Agreement (the “LifeMap Agreement”) with Alfred D. Kingsley and a company that he controls, Greenway Partners, L.P., pursuant to which Mr. Kingsley and Greenway agreed to contribute to LifeMap, in the aggregate, BioTime common shares having an aggregate value of not less than $2,000,000 and not more than $3,000,000, determined as provided in the LifeMap Agreement, in exchange for shares of LifeMap common stock at an initial price of $1.75 per LifeMap share. Under the LifeMap Agreement, Mr. Kingsley and Greenway contributed 420,000 BioTime shares to LifeMap and received in exchange 1,143,864 shares of LifeMap common stock.The number of shares of LifeMap common stock issued in exchange for the BioTime shares was determined by multiplying the number of BioTime shares contributed by $4.7661, the highest weighted average closing price per share on the NYSE MKT for any ten trading days during the period from July 1, 2012 through July 31, 2012, and dividing that amount by $1.75, which was the Exchange Price per share of LifeMap common stock.The Exchange Price per share of LifeMap common stock may be reduced, and additional shares of LifeMap common stock may be issued in exchange for the BioTime shares received by LifeMap, if LifeMap sells shares of its common stock or other securities exercisable or exchangeable for, or convertible into, its common stock for a price per share of common stock lower than $1.75, other than pursuant to options granted under LifeMap’s stock option plan, on or before December 31, 2012. Mr. Kingsley and Greenway may contribute additional BioTime Shares to LifeMap so that the total number of BioTime shares so contributed will have a total value of not more than $3,000,000.Any additional BioTime Shares so contributed will be valued as of September 30, 2012 at the highest weighted average closing price per share on the NYSE MKT for any ten trading days during the period from August 1, 2012 through September 30, 2012. Our ownership interest in LifeMap will be reduced from 86.3% to a range of approximately 77.4% to 73.6% as a result of the exchange of BioTime shares for LifeMap common stock by Mr. Kingsley and Greenway, assuming that LifeMap does not issue any additional shares of its common stock. We plan to register the BioTime Shares received by LifeMap for resale under the Securities Act of 1933, as amended, and LifeMap may then sell some or all of those BioTime Shares from time to time to finance its operations. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following Management's Discussion and Analysis of Financial Condition and Results of Operations is intended to provide information necessary to understand our condensed consolidated financial statements for the three and six months ended June 30, 2012 and 2011, and highlight certain other information which, in the opinion of management, will enhance a reader's understanding of our financial condition, changes in financial condition and results of operations.In particular, the discussion is intended to provide an analysis of significant trends and material changes in our financial position and the operating results of our business during the quarter ended June 30, 2012 as compared to the quarter ended June 30, 2011.This discussion should be read in conjunction with our Condensed Consolidated Financial Statements for the three and six months ended June 30, 2012 and 2011and related notes included elsewhere in this Quarterly Report on Form 10-Q.These historical financial statements may not be indicative of our future performance.This Management's Discussion and Analysis of Financial Condition and Results of Operations contains a number of forward-looking statements, all of which are based on our current expectations and could be affected by the uncertainties and risks described throughout this filing, particularly in "Item 1A. Risk Factors." Overview We are a biotechnology company focused on the emerging field of regenerative medicine.Our core technologies center on stem cells capable of becoming all of the cell types in the human body, a property called pluripotency.Products made from these “pluripotent” stem cells are being developed by us and our subsidiaries, each of which concentrates on different medical specialties, including: neuroscience, oncology, orthopedics, and blood and vascular diseases. Our commercial strategy is heavily focused on near-term commercial opportunities including our current line of research products such as the online database products marketed by our subsidiary LifeMap Sciences, Inc., ACTCellerate™ cell lines and associated ESpan™ culture media, HyStem® hydrogels, human embryonic stem cell lines, and royalties from Hextend®.Potential near term therapeutic product opportunities include Renevia™ (formerly known as HyStem®-Rx) as a cell delivery device expected to launch in Europe in 2013, and the launch of PanC-Dx™ as a novel blood-based cancer screen, expected by 2014 in Europe.Our long-term strategic focus is to provide regenerative therapies for age-related degenerative diseases. 14 “Regenerative medicine” refers to an emerging field of therapeutic product development that may allow all human cell and tissue types to be manufactured on an industrial scale.This new technology is made possible by the isolation of human embryonic stem (“hES”) cells, and by the development of “induced pluripotent stem (“iPS”) cells” which are created from regular cells of the human body using technology that allows adult cells to be “reprogrammed” into cells with pluripotency like young hES-like cells.These pluripotent hES and iPS cells have the unique property of being able to branch out into each and every kind of cell in the human body, including the cell types that make up the brain, the blood, the heart, the lungs, the liver, and other tissues.Unlike adult-derived stem cells that have limited potential to become different cell types, pluripotent stem cells may have vast potential to supply an array of new regenerative therapeutic products, especially those targeting the large and growing markets associated with age-related degenerative disease.Unlike pharmaceuticals that require a molecular target, therapeutic strategies in regenerative medicine are generally aimed at regenerating affected cells and tissues, and therefore may have broader applicability.Regenerative medicine represents a revolution in the field of biotechnology with the promise of providing therapies for diseases previously considered incurable. Our commercial efforts in regenerative medicine include the development and sale of products designed for research applications in the near term as well as products designed for diagnostic and therapeutic applications in the medium and long term.We offer advanced human stem cell products and technology that can be used by researchers at universities and at companies in the bioscience and biopharmaceutical industries. Our subsidiary LifeMap Sciences, Inc. (“LifeMap”) markets GeneCards®, the leading human gene database, and is developing an integrated database suite to complement GeneCards®that will also include the LifeMap™ database of embryonic development, stem cell research and regenerative medicine, and MalaCards, the human disease database.LifeMap will also market PanDaTox, a database that can be used to identify genes and intergenic regions that are unclonable in E. coli, to aid in the discovery of new antibiotics and biotechnologically beneficial functional genes. We have developed research and clinical grade hES cell lines that we market for both basic research and therapeutic product development.Our subsidiary, ES Cell International Pte Ltd (“ESI”), has developed six hES cell lines that are among the best characterized and documented cell lines available today.Developed using current Good Manufacturing Practices (“cGMP”) that facilitate transition into the clinic, these hES cell lines are extensively characterized and five of the six cell lines currently have documented and publicly-available genomic sequences.The ESI hES cell lines are now included in the Stem Cell Registry of the National Institutes of Health (“NIH”), making them eligible for use in federally funded research, and all are available for purchase throughwww.biotimeinc.com.We also market human embryonic progenitor cell (“hEPCs”) developed using ACTCellerate™ technology.These hEPCs are purified lineages of cells that are intermediate in the developmental process between embryonic stem cells and fully differentiated cells.We expect that hEPCs will simplify the scalable manufacture of highly purified and identified cell types and will possess the ability to become a wide array of cell types with potential applications in research, drug discovery, and human regenerative stem cell therapies.The ACTCellerate™ cell lines are also available for purchase through www.biotimeinc.com. Research products can be marketed without regulatory or other governmental approval, and thus offer relatively near-term business opportunities, especially when compared to therapeutic products.The medical devices that we and our subsidiaries are developing will require regulatory approval for marketing, but the clinical trial and approval process for medical devices is often faster and less expensive than the process for the approval of new drugs and biological therapeutics.Our current and near-term product opportunities, combined with expected long-term revenues from the potentially very large revenue cell-based therapeutic products under development at our subsidiaries, provide us with a balanced commercial strategy.The value of this balance is apparent in the commercial field of regenerative medicine as competitors whose sole focus is on long-term therapeutic products have found it challenging to raise the requisite capital to fund clinical development. Our HyStem® hydrogel product line is one of the components in our near-term revenue strategy.HyStem® is a patented biomaterial that mimics the human extracellular matrix, which is the network of molecules surrounding cells in organs and tissues that is essential to cellular function.Many tissue engineering and regenerative cell-based therapies will require the delivery of therapeutic cells in a matrix or scaffold to sustain cell survival after transplantation and to maintain proper cellular function.HyStem® is a unique hydrogel that has been shown to support cellular attachment and proliferation in vivo and is currently being used by researchers at a number of leading medical schools in pre-clinical studies of stem cell therapies to facilitate wound healing, for the treatment of ischemic stroke, brain cancer, vocal fold scarring, and for myocardial infarct repair.Our HyStem® hydrogels may have other applications when combined with the diverse and scalable cell types our scientists have isolated from hES cells. Renevia™(formerly known as HyStem®-Rx) is a clinical grade formulation of HyStem®-C, a biocompatible, implantable hyaluronan and collagen-based matrix for cell delivery in human clinical applications.As an injectable product, Renevia™ may address an immediate need in cosmetic and reconstructive surgeries and other procedures by improving the process of transplanting adipose derived cells, mesenchymal stem cells, or other adult stem cells.We will need to obtain approval by the U.S. Food and Drug Administration (“FDA”) and comparable regulatory agencies in foreign countries in order to market Renevia™ as a medical device.Our goal is to initiate clinical trials in the European Union by late 2012 for CE marking. Our subsidiary, OncoCyte Corporation, is developing PanC-Dx™, a novel non-invasive blood-based cancer screening test designed to detect the presence of various human cancers, including cancers of the breast, lung, bladder, uterus, stomach, and colon, during routine check-ups.We intend to initially seek regulatory approval to market PanC-Dx™ in Europe before seeking regulatory approvals required to market the product in the U.S. and other countries. 15 We have organized several subsidiaries to undertake our cell replacement therapeutic programs, diagnostic product programs, and our research product programs. We will partly or wholly fund these subsidiaries, recruit their management teams, assist them in acquiring technology, and provide general guidance for building the subsidiary companies. We may license patents and technology to the subsidiaries that we do not wholly own under agreements that will entitle us to receive royalty payments from the commercialization of products or technology developed by the subsidiaries. The following table shows our subsidiaries, their respective principal fields of business, our percentage ownership, and the country where their principal business is located: Subsidiary Field of Business BioTime Ownership Country ES Cell International Pte. Ltd. Stem cell products for research, including clinical grade cell lines produced under cGMP 100% Singapore OncoCyte Corporation Diagnosis and treatment of cancer 75.3% USA OrthoCyte Corporation Orthopedic diseases, including osteoarthritis 100% USA Cell Cure Neurosciences Ltd. Age-related macular degeneration Multiple sclerosis Parkinson’s disease 53.6% Israel ReCyte Therapeutics, Inc. (formerly Embryome Sciences, Inc.) Blood and vascular diseases including coronary artery disease Endothelial progenitor cells and iPS cell banking 95.15% USA BioTime Asia, Limited Ophthalmologic, skin, musculo-skeletal system, and hematologic diseases for Asian markets. Stem cell products for research 81% Hong Kong LifeMap Sciences, Inc.
